           Case 3:20-cv-05080-RJB Document 24-1 Filed 04/03/20 Page 1 of 10



 1                                                               The Honorable Robert J. Bryan
                                                                     Noting Date: May 8, 2020
 2                                                            WITHOUT ORAL ARGUMENT
 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 9                                    TACOMA

10   DAVID HARBORD and HATSUYO                       NO. 3:20-cv-05080-RJB
     HARBORD,
11   Plaintiffs,                                     DECLARATION OF JOANNE T.
                                                     BLACKBURN IN SUPPORT OF
12   vs.                                             DEFENDANT’S FARMERS INSURANCE
                                                     COMPANY OF WASHINGTON MOTION
13
     MTC FINANCIAL INC., BAYVIEW                     TO DISMISS PLAINTIFF’S COMPLAINT
14
     FINANCIAL LLC, BAYVIEW LOAN
     SERVICING LLC, BAYVIEW HOLDINGS,
15   FARMERS INS. CO. OF WA, CHASE                   NOTE ON MOTION CALENDAR:
     BANK, JP MORGAN FINANCIAL, WELLS                May 8, 2020
16   FARGO, and VANGUARD GROUP,

17                                     Defendants.

18

19

20
           I, Joanne T. Blackburn, declare under penalty of perjury as follows:

21         1.     I am over the age of 18 and make this declaration based upon my personal

22   knowledge.

23         2.     Attached hereto as Exhibit 1 is a true and correct copy of Articles of

24   Incorporation of Farmers Insurance Company of Washington.
25



     DECLARATION OF JOANNE T. BLACKBURN IN
                                                             GILLASPY & RHODE, PLLC
                                                               821 Kirkland Avenue, Suite 200
     SUPPORT OF DEFENDANT’S FARMERS INSURANCE
                                                                  Kirkland, Washington 98033
     COMPANY OF WASHINGTON MOTION TO DISMISS
                                                           Phone (425) 646-2956 Fax (425) 462-4995
     PLAINTIFF’S COMPLAINT - 1
           Case 3:20-cv-05080-RJB Document 24-1 Filed 04/03/20 Page 2 of 10



 1          I declare under penalty of perjury under the laws of the State of Washington that the
 2   forgoing is true and correct.
 3

 4
            EXECUTED this 3rd day of April, 2020 at Kirkland, Washington.

 5

 6                                              _____________________________________
                                                Joanne T. Blackburn
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     DECLARATION OF JOANNE T. BLACKBURN IN
                                                             GILLASPY & RHODE, PLLC
                                                               821 Kirkland Avenue, Suite 200
     SUPPORT OF DEFENDANT’S FARMERS INSURANCE
                                                                  Kirkland, Washington 98033
     COMPANY OF WASHINGTON MOTION TO DISMISS
                                                           Phone (425) 646-2956 Fax (425) 462-4995
     PLAINTIFF’S COMPLAINT - 2
Case 3:20-cv-05080-RJB Document 24-1 Filed 04/03/20 Page 3 of 10




                                              Exhibit 1
Case 3:20-cv-05080-RJB Document 24-1 Filed 04/03/20 Page 4 of 10
Case 3:20-cv-05080-RJB Document 24-1 Filed 04/03/20 Page 5 of 10
Case 3:20-cv-05080-RJB Document 24-1 Filed 04/03/20 Page 6 of 10
Case 3:20-cv-05080-RJB Document 24-1 Filed 04/03/20 Page 7 of 10
Case 3:20-cv-05080-RJB Document 24-1 Filed 04/03/20 Page 8 of 10
Case 3:20-cv-05080-RJB Document 24-1 Filed 04/03/20 Page 9 of 10
Case 3:20-cv-05080-RJB Document 24-1 Filed 04/03/20 Page 10 of 10
